Citation Nr: 1222765	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 1, 2007, for additional compensation for a dependent child based upon school attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decision letters of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in August 2011, a transcript of which has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated greater than 30 percent.

2.  The Veteran's daughter, C, was born August [redacted], 1988.

3.  The daughter began attending college August [redacted], 2006, after she turned 18 years old.

4.  A claim for school attendance for the Veteran's daughter was received on September 5, 2007, which was not within one year of courses attended from August 28, 2006 onward.


CONCLUSION OF LAW

The criteria for an earlier effective date for additional compensation for a dependent child, C, based upon school attendance, have not been met.  38 U.S.C.A. §§ 1115, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.102, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The Veteran was awarded additional compensation for a dependent child based upon school attendance.  Since this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of additional compensation, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Veteran has not identified any evidence needed to substantiate his claim, and a VA examination is not warranted in this case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Veteran seeks an effective date earlier than October 1, 2007, for payment of additional compensation for his dependent daughter, C.  He contends that he submitted the proper form for continuation of payment of such additional compensation in August 2006.  At his hearing, the Veteran described how this form would have been completed and delivered to the RO in Waco.  

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2011).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2011).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2011).

Regardless of the statutes and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A rating decision dated in November 2003 granted compensation benefits to the Veteran at a combined disability evaluation of 50 percent.  He was notified of this determination in a December 2003 letter from the RO, which also informed him that his daughter, C, would receive dependent benefits until the age of 18.

Two completed VA Forms 21-674 were received September 5, 2007, indicating that C attended college full time from August 28, 2006, and from August 27, 2007.  A letter sent in September 2007 showed the disability compensation award effective October 1, 2007, with a note that payments for C would continue based on school attendance until January 1, 2009.  In April 2008 another letter was sent to the Veteran indicating payments for C based on school attendance would continue until January 1, 2009, according to the expected date of graduation.  Then, an August 2008 decision letter on the status of dependants specifically indicated that C turned 18 years old and was removed from the award August [redacted], 2006, and that she was added to the award as a school child October 1, 2007.  

In September 2008 the Veteran wrote in part that C graduated high school in May 2006, turned 18 years old on August [redacted], 2006, and started college August 28, 2006.  He asserted that his status should have reflected one child dependent over the age of 18 in college.  He indicated that with the guidance of the VA representative he submitted two VA forms 21-674 on September 5, 2007, to identify C's college attendance for each year, starting with August 28, 2006.  

An October 2008 decision letter indicated that C's award could not be restored to her 18th birthday because notice that she was continuing school was not received until September 5, 2007, more than one year after her 18th birthday, and more than one year after the commencement of college on August 28, 2006.  

The Veteran again submitted a copy of a letter in which he explained that C turned 18 years old on August [redacted], 2006, following graduation from high school, and after which she began college on August 28, 2006.  He indicated that he completed a form for her attendance September 5, 2007.  The Veteran then submitted a timeline of events changing the status of dependents on his award, in which he reported that he had mailed paperwork regarding C's college education in approximately August 2006.  The timeline showed that the Veteran reported he had not received the September 2007 letter regarding C's status.  The Veteran included copies of compensation rate tables, copies of C's transcripts, and a request for approval of school attendance for a term beginning in August 2007.  The Veteran included another letter of explanation in which he indicated that he had spoken with his ex-wife and she also remembered helping to gather information for C's paperwork in approximately August 2006, when he reported he first submitted the appropriate forms to notify the VA that C was in college, and maintain her status as a dependent.  The Veteran reported that he had searched for copies of such paperwork to no avail.  He indicated that based on the failure to implement changes to his award status for removal of an ex-wife, which paperwork was submitted at the same time, it was obvious VA had not received the 2006 paperwork.  He reported that in August 2007 that was the first that he was informed that C was not on his award, and in September 2007 he submitted two Form 21-647s.  The Veteran again reported that he never received the September 2007 letter showing C was returned to his award October 1, 2007, or else he would have immediately disputed it.   

Based on the above, the Board must unfortunately find that an earlier effective date for payment of additional compensation for the dependent child C is not warranted.  In this case, the Veteran's dependent child, C, was not pursuing a course of instruction at the time of her 18th birthday, and VA did not receive a claim based upon her school attendance within 1 year of commencement of her course of study.  Therefore, entitlement to benefits cannot be established prior to the date of receipt of the claim.  The claims file does not show that the form was received by VA until September 2007, at which time the RO appropriately reinstated benefits.

Acknowledgement is given to the Veteran's reports, including his testimony at the August 2011 hearing that he submitted the proper forms in 2006 through the usual channels.  Nevertheless, a copy of such forms is not associated with the record, and the earliest applicable form is date-stamped as received by VA September 5, 2007.  The Board notes that there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005).  Thus, in the absence of additional evidence to the contrary, the Board has no basis to find that the proper forms regarding the status of the Veteran's dependants were filed in 2006.  

The Board acknowledges the Veteran's frustration, as demonstrated by the oral and written statements and individual contentions.  The Board has no option but to decide this case in accordance with the applicable law.  Thus, the claim must be denied.  The Board may not grant a benefit that an appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  That is, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Board, while sympathetic to the Veteran's arguments, is unable to find a legal basis for the benefit sought.  The Board also wishes to acknowledge the Veteran's lengthy and valorous service to our country, and that the denial of the claim is in no way intended to impugn or fail to recognize his individual sacrifices undertaken in the defense of the nation.

For each of the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, for additional compensation for C.  The doctrine of reasonable doubt therefore is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An effective date earlier than October 1, 2007, for additional compensation for a dependent child, C, based upon school attendance, is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


